DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 17-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figure 2 of Applicant’s Admitted Prior  Art (AAPA) in view of Nuttens et al. (US 10,383,206).
(1) regarding Claims 1 and 11:
	Figures 1 and 2 of AAPA discloses an isochronous cyclotron comprising:
a beam chamber (105 in Fig 1) including a central axis and a median acceleration plane ([0001]); 

one or more coils (125) disposed about the beam chamber ([0002]); 
one or more radio frequency drive circuits coupled to the beam chamber ([0002]); and 
a plurality of pairs of sectors (140, 240), wherein each pair of sectors are disposed on opposite sides of the median acceleration plane ([0004]).
However AAPA does not disclose the sectors being bulk superconductor sectors.
Nuttens, in the same field of endeavor, discloses:
a plurality of pairs of bulk superconductor sectors (51s, 52s in Fig 3(b)), wherein each pair of bulk superconductor sectors are disposed on opposite sides of the median acceleration plane (P in Fig 3(b) Col 6 lines 55-Col 7 line 16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Nuttens into the system of AAPA because bulk superconductors are easier to install as they require no connection to a source of power.
(2) regarding Claims 2 and 12:
further comprising: a plurality of pairs of structural sectors (150, 250 of AAPA), wherein each pair of structural sectors are disposed on opposite sides of the median acceleration plane; and
wherein the plurality of pairs of bulk superconductor sectors are disposed between adjacent pairs of structural sectors (150, 250 of AAPA).

wherein the plurality of pairs of structural sectors comprise a plurality of pairs of magnetically neutral sectors ([0004] of AAPA-valleys are magnetically neutral).
		(4) regarding Claim 4:
wherein the plurality of pairs of structural sec tors comprise a plurality of pairs of ferromagnetic, paramagnetic, or diamagnetic sectors ([0006] of AAPA).
		(5) regarding Claims 7 and 18:
AAPA does not disclose the coil details.
Nuttens, in the same field of endeavor, discloses:
wherein the one or more coils comprise a pair of coils encircling the beam chamber and disposed on opposite sides of the median acceleration plane of the beam chamber (11, 12 in Fig 3(b) Col 1 lines 65-Col 2 line 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Nuttens into the system of AAPA in order to generate higher magnetic fields.
(6) regarding Claims 8 and 19:
AAPA does not disclose the coil details.
Nuttens, in the same field of endeavor, discloses:
wherein the one or more coils comprise one or more superconductor coils (11, 12 in Fig 3(b) Col 1 lines 65-Col 2 line 10).

	(7) regarding Claim 9:
wherein the plurality of pairs of hulk superconductor sectors have a wedge shape (Fig 4 of AAPA).
	(8) regarding Claim 10:
wherein the plurality of pairs of bulk superconductor sectors have a spiral shape (Fig 5 of AAPA).
	(9) regarding Claim 13:
wherein the plurality of pairs of structural sectors and the plurality of pairs of hulk superconductor sectors have a form factor configured to increase the axial focusing component of the magnetic field ([0004] of AAPA).
	(10) regarding Claim 14:
wherein an axial separation between respective pairs of the bulk superconductor sectors is smaller and or greater than an axial separation between respective pairs of the structural sectors (See Fig 2 of AAPA).
	(11) For method claims 20-22 and 25, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device “1 inherently performs the claimed process. In re King, 801 F.2d 1324, 231 .
Claims 5, 6, 15, 16, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figure 2 of Applicant’s Admitted Prior  Art (AAPA) in view of Nuttens et al. (US 10,383,206) as applied to claims 1, 11 and 20 above, and further in view of Antaya (US 2012/0126726).
		(5) regarding Claims 5, 15 and 23:
The combination of AAPA and Nuttens discloses all of the subject matter above, however the combo does not disclose the specific type of bulk superconductor.
Antaya, in the same field of endeavor, discloses:
wherein the plurality of pairs of bulk superconductor sectors include a bulk high-temperature superconductor ([0047]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Antaya into the system of the combination of AAPA and Nuttens because bulk superconductors are easier to install as they require no connection to a source of power.
(6) regarding Claims 6, 16 and 24:
The combination of AAPA and Nuttens discloses all of the subject matter above, however the combo does not disclose the specific type of bulk superconductor.
Antaya, in the same field of endeavor, discloses:

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Antaya into the system of the combination of AAPA and Nuttens because bulk superconductors are easier to install as they require no connection to a source of power.
Conclusion
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844